     Case 3:20-cv-00170-MMD-CLB Document 10 Filed 07/22/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     MELVYN P. SPROWSON, JR,                            Case No. 3:20-cv-00170-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8
      RENE BAKER, et al.,
9
                                Respondents.
10

11          Petitioner has filed a motion for extension of time to file an amended petition for writ

12   of habeas corpus (first request). (ECF No. 8.) Petitioner calculates that 28 U.S.C.

13   § 2244(d)(1)’s period of limitation will expire at the end of March 22, 2021. (Id. at 2.)

14   Petitioner asks for the Court to extend the deadline to file the amended petition to that

15   date. In the alternative, Petitioner notes that the Court might stay the action because of

16   the length of the extension. (Id. at 3 n.2.) Respondents have filed a response. (ECF No.

17   9.) Respondents do not oppose the extension of time to file the amended petition, but

18   Respondents do not concede at this point that an amended petition would be timely filed

19   on March 22, 2021. (Id.)

20          With Respondents’ non-concession in mind, the Court finds good cause to grant

21   Petitioner’s motion. The Court agrees with Petitioner’s footnote. With this extension, the

22   case would sit open, inactive, and without an operative pleading for almost nine months

23   between the date of entry of this order and the due date for the amended petition. The

24   Court thus grants Petitioner up to and including March 22, 2021 to file an amended

25   petition. The Court will also stay the action until Petitioner is ready to file the amended

26   petition. When Petitioner is ready to file the second amended petition, he will need to file

27   a motion to reopen the action, along with the second amended petition.

28   ///
     Case 3:20-cv-00170-MMD-CLB Document 10 Filed 07/22/20 Page 2 of 2


1          It is therefore ordered that Petitioner’s motion for extension of time to file an

2    amended petition for writ of habeas corpus (ECF No. 8) is granted.

3          It is further ordered that this action is stayed pending the filing of the second

4    amended petition for a writ of habeas corpus. Petitioner will have up to and including

5    March 22, 2021 to file a motion to reopen this action and a second amended petition for a

6    writ of habeas corpus. Further, Petitioner or Respondents may otherwise move to reopen

7    the action, and seek any relief appropriate under the circumstances.

8          The Clerk of Court is directed to administratively close this action until such time as

9    the Court grants a motion to reopen the action.

10         DATED THIS 22nd day of July 2020.

11

12
                                               MIRANDA M. DU
13                                             CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
